Citation Nr: 1019683	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-23 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for Bell's palsy with a 
history of blurred vision, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1982 to 
September 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
that confirmed and continued the 10 percent evaluation in 
effect for Bell's palsy with a history of blurred vision.

In March 2010, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

The issues of entitlement to service connection for migraine 
headaches (to include whether new and material evidence has 
been submitted) with depression and anxiety have been raised 
by the record, but do not appear to have been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board has determined that 
further development is required prior to adjudicating the 
Veteran's claim.

The Board observes that there is conflicting evidence in the 
record with regards to the nature of the Veteran's ocular 
symptoms and whether such symptoms are a manifestation of the 
Veteran's service-connected Bell's palsy.

In February 1986, a private doctor of optometry indicated 
that he had examined the Veteran and observed that as a 
result of the onset of Bell's palsy several years prior to 
that time, the right eyelid drapes (more specifically the 
eyelashes of the upper eyelid) over the right eye, 
obstructing his field of view approximately 20 percent.  In a 
statement dated the same month, the Veteran's section chief 
stated that in cold temperatures, the Veteran's eye would 
tear up and shut.  The May 1986 report of the U.S. Army 
Physical Disability Agency described the Veteran's disability 
as right-sided Bell's palsy with chronic facial paresis, 
visual blurring, and facial pain, which are increased by 
exposure to cold. 

Treatment records from Bay Area Retina Consultants reveal 
that the Veteran sought treatment in April 2000.  A prior 
retinal diagnosis of right posterior vitreous separation was 
indicated and it was noted that the Veteran had fractured his 
skull including one or both orbits in a motor vehicle 
accident in June 1995.  A history of a right Bell's palsy was 
also noted.  At that time, the Veteran reported a problem 
with vision in the right eye that had been present for a 
number of weeks.  After a physical examination, the 
impression was of active central serous choroidopathy with in 
the right eye.  A June 2008 letter from Bay Area Retina 
Consultants indicates that the Veteran was initially seen in 
that office in July 1995 for a contusion of the right eye.  
He later presented to the office in April 2000 with the 
diagnosis of central serous retinopathy, and was followed for 
such diagnosis until July 2000.  A May 2001 letter from a 
physician at Lazenby Eye Care Center indicated that 
examination had revealed that there was residual Bell's palsy 
in the right eye, the Veteran's blink rate was not absolutely 
normal, and there was slight keratitis sicca in the right 
eye.  

A September 2001 letter from a private physician also 
indicated that the Veteran has had trauma to the head.

The Veteran was afforded a VA examination for Bell's palsy 
with blurred vision in July 2006.  He reported to the 
examining physician that he had experienced an episode of 
temporary complete blindness in the right eye about four 
years prior to that time, which resolved with some residual 
peripheral vision problems.  He said that he was found to 
have a blister on the eye, and the examiner said that from 
the Veteran's description, it appears to be a vascular 
problem.  The examiner opined that the Veteran's reported 
headache or the episode of vision loss are not related to the 
facial palsy, which is a problem in the seventh cranial 
nerve, and not in the intracranial vessels.  The examiner 
additionally noted that the Veteran also complained of 
twitching in his right eye.  

During a July 2008 hearing before a Decision Review Officer 
at the RO, the Veteran testified that he has experienced 
several problems with his eye, including retina degradation, 
which has caused him to lose vision, and Bell's palsy, which 
causes eyelid drooping that restricts his field of vision and 
irregular tearing which also distorts his vision.

The Veteran also testified during the March 2010 hearing 
before the undersigned Veterans Law Judge that he has right 
eye problems due to his Bell's palsy, including numerous 
gyrations, blurred vision, drooping of the eye, and tearing.  
He also related that he has macular degradation in his right 
eye, which caused him to go blind for a weekend.  He 
attributed that incident to a blister on the retina. 

Although the July 2006 VA examiner addressed the episode of 
vision loss, the examiner failed to discuss whether the 
Veteran's other reported ocular symptoms, such as the 
twitching noted during the examination, are related to his 
service-connected Bell's palsy.  In light of this 
examination, and evidence which reflects that some of the 
Veteran's other ocular symptoms may be unrelated to the 
apparently discrete episode of vision loss and attributable 
to his Bell's palsy, the Board finds that the Veteran should 
be afforded another VA examination to determine whether the 
Veteran's ocular symptoms, such blurred vision, gyrations or 
twitching, tearing, and drooping eyelids are symptoms or 
manifestations of the Bell's palsy.

Ongoing medical records should also be obtained.  During the 
March 2010 hearing before the undersigned Veterans Law Judge, 
the Veteran testified that he has recently received treatment 
at the eye clinic at the Bay Pines VA Healthcare System, 
however, the records of such treatment have not been 
associated with his claims file.  The Veteran has also 
indicated that he has received treatment at the VA clinic in 
Dunedin, FL.  The Board notes that the Dunedin VA Community 
Clinic has recently been re-located and re-named as the Palm 
Harbor VA Community Clinic.  On remand, the RO/AMC should 
attempt to obtain any available VA treatment records for the 
Veteran which are not duplicates of those already contained 
in the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records, 
including eye clinic treatment reports, 
from the Bay Pines VA Healthcare System 
and associated clinics dating since August 
2008, which are not duplicates of those 
already contained in the Veteran's claim 
file. 

2.  The Veteran should then be afforded a 
VA eye examination by an ophthalmologist 
to determine the current nature and 
severity of any ocular symptoms related to 
the Veteran's Bell's palsy.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should describe any ocular symptomatology 
associated with the Veteran's Bell's 
palsy.  The examiner should specifically 
indicate whether the Veteran experiences 
blurred or restricted vision, twitching or 
gyrations, drooping eyelids, or tearing as 
a result of such disability.  A rationale 
for any opinion expressed should be 
provided.

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

